Case 6:20-cr-00133-WWB-LRH Document 53 Filed 02/23/21 Page 1 of 1 PageID 118




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                             CASE NO: 6:20-cr-133-WWB-LRH

ELIZABETH S. SCHNEIDER

 JUDGE:             Wendy W. Berger                 COUNSEL FOR    Chauncey Arthur Bratt
                                                    GOVERNMENT:
 DEPUTY CLERK:      Regina Fermer

 COURT REPORTER:    Heather Suarez                  COUNSEL FOR    Michael Shay Ryan
                    heathersuarez.usocr@gmail.com   DEFENDANT:
 SCHEDULED          February 23, 2021               INTERPRETER:   N/A
 DATE/TIME:         11:00 AM


                           MINUTES – Change of Plea

Case called; appearances taken.
Defendant placed under oath.

Court inquired with Defendant and advised Defendant of Rights.

Defendant enters plea of guilty to Count Four of the Indictment.

Court accepts the Defendant’s plea and adjudicates the Defendant guilty.

Sentencing set for May 17, 2021 at 9:30am.

Court adjourned.




                   Time in court: 11:02am – 11:16am = 14 minutes
